Citation Nr: 1446780	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-05 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether non-service connected death pension was correctly terminated effective from February 1, 2011.


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1965.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision in April 2011 of a Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

Effective from February 1, 2011, the Appellant's countable annual income exceeded the maximum annual rate of improved death pension (MAPR) for nonservice-connected death pension benefits.


CONCLUSION OF LAW

Effective from February 1, 2011, the criteria for entitlement to nonservice-connected death pension benefits have not been met. 38 U.S.C.A. §§ 1541, 5107 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Herein, the appellant's claim has been denied due to excessive income.  The facts are not in dispute, and the case turns on an interpretation of the law.  As the law is dispositive of the matter on appeal, the duties to notify and assist imposed by the VCAA are not applicable. Mason v. Principi, 16 Vet. App. 129 (2002).

Death Pension Benefits

In January 2011, the Pension Management Center at the RO in St. Paul, Minnesota informed the appellant that the Social Security Administration (SSA) had reported that she had started receiving dual SSA benefits as of December 1, 2010, which would be counted as of February 1, 2011.  Based on that information, the RO proposed to stop her pension payments.  In April 2011, the RO issued a decision informing the appellant that her pension payments had ceased as of February 1, 2011, because her annual income exceeded the maximum annual rate of improved death pension (MAPR).

Countable income and excludable expenses are based on 12-month annualization periods for death pension.  38 C.F.R. §§ 3.271, 3.272.  Annualization periods have two types, the initial annualization period and calendar years.  After the initial year, countable income is generally based on the calendar year.  M21-1 MR V.i.3.A.3.b&c.  Here, the appellant was initially granted non-service-connected death pension benefits effective February 1, 1988.  As the initial annualization period has passed, the current annualization periods are calendar years.  In this case, the appeal period begins on February 1, 2011 and continues through calendar year 2011.

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  See 38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  The maximum annual rate of improved pension for a surviving spouse is specified by statute and is increased periodically under 38 U.S.C.A. § 5312.  See 38 C.F.R. § 3.23.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions. See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).  SSA benefits and retirement pension benefits from private companies are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income. 

The appellant's income consists of recurrent SSA payments.  According to the SSA inquiry reports in the record, the appellant had been in receipt of SSA benefits for herself prior to December 2010.  As of December 2010, however, she began receiving benefits for herself and the Veteran.  This income is not excludable and must be deducted from any improved death pension award. 38 C.F.R. §§ 3.271, 3.272. 

Medical expenses of the claimant in excess of five percent of the applicable maximum annual pension rate (MAPR), which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid. See 38 C.F.R. § 3.272(g)(2)(iii). 

The appellant has reported only one form of excludable expense in the course of this appeal-her medical expenses.  The record reflects that the appellant's medical expenses included Medicare Part B premiums and prescription expenses.  The RO informed the Veteran that these were her "predictably recurring" medical expenses, based on information in her record.  

In this case, the appellant's non service-connected death pension was stopped because it was determined that her SSA income, minus her medical expenses, exceeded the MAPR in effect during the appeals period. See 38 U.S.C.A. § 1521(a), (b) (West 2002); 38 C.F.R. § 3.3(a)(3). The MAPR is published in Appendix B of the VA Adjudication Procedures Manual M21-1 and is given the same force and effect as if published in VA regulations. 38 C.F.R. § 3.21 (2013).

For the calendar year 2011, the appellant's medical expenses were more than five percent of the MAPR.   As such, this entire amount can be deducted from her total income.  However, the appellant's countable income after this reduction still exceeds the MAPR.  As such, this is a bar to the receipt of death pension benefits.

The Board notes that the appellant has submitted medical statements reflecting amounts paid for medical expenses in the calendar year 2010.  However, she was properly informed that these amounts could not be used to offset her income for calendar year 2011.  See January 2012 statement of the case.  In addition, she has submitted statements for treatment provided in 2011 reflecting that she owes several thousand dollars to various private providers.  She has argued that these charges should be included in the medical expenses used to offset her income.  However, the regulation specifies that only medical expenses that have been paid can be counted against her income.  As these amounts have not been paid, they cannot be used against her income.  
 
As such, after a review of all the evidence, lay and medical, the Board finds that, beginning February 1, 2011, the Appellant's countable income exceeded applicable MAPR rates and is a bar to the receipt of death pension benefits.



ORDER

From February 1, 2011, entitlement to a nonservice-connected death pension is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


